Citation Nr: 0716099	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent 
for depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel






INTRODUCTION

The veteran had active military service from July 1981 to 
July 1984, July 1985 to April 1988, and April 1989 to May 
1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a decision of December 2003, the RO granted service 
connection for depressive disorder, and assigned a 30 percent 
evaluation, effective from June 24, 2003.  The RO issued a 
decision in March 2005 raising the veteran's evaluation for 
depressive disorder to 50 percent, retroactive to June 24, 
2003.  


FINDING OF FACT

The veteran's depressive disorder, overall, results in 
reduced reliability and productivity, but he has not 
manifested suicidal ideation; obsessional rituals; impairment 
of communication due to illogical, obscure, or irrelevant 
speech; he remains able to function independently, 
appropriately and effectively, and to care for himself and 
his minor child, for whom he remains the custodial parent, 
assigned Global Assessment of Functioning Scores were above 
50 on all but one examination, and he does not manifest 
impaired impulse control, spatial disorientation, neglect of 
personal appearance or hygiene, or other symptoms of 
equivalent severity which would warrant an evaluation in 
excess of 50 percent.  


CONCLUSION OF LAW

An initial evaluation higher than 50 percent for depressive 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

In correspondence dated in July 2003 and February 2005, VA 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2006).  
Specifically, VA notified the veteran of information and 
evidence necessary to substantiate the claim decided herein; 
the information and evidence that VA would seek to provide; 
and the information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to the claim and has met its duty to 
assist.  Service medical records and postservice medical 
records from VA have been associated with the claims file.  
The veteran has not identified private medical records that 
must be obtained.  All identified and available treatment 
records have been secured.  The RO afforded the veteran VA 
examinations in connection with his claim.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 491, 500.  

In Hartman v. Nicholson, No. 2006-7303 (Apr. 5, 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) agreed that VA's notice obligations do not 
apply when the veteran appeals from a decision assigning an 
effective date following a grant of service connection.  As 
the claim addressed in this appeal is an appeal from a 
decision assigning an initial evaluation following a grant of 
service connection, the notice obligations of the VCAA have 
been met.  Completion of this adjudication does not result in 
any prejudice to the appellant, as noted in the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for depressive 
disorder, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Under the general rating formula for the evaluation of mental 
disorders, major depressive disorder will be rated as follows 
under 38 C.F.R. § 4.130, Diagnostic Code 9434:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name-100 
percent;

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships-70 percent;

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships-50 percent.

Analysis

According to a VA mental health clinic note of March 2003, 
the veteran was found to be alert and oriented in all 
spheres.  Affect was flat, but appropriate.  He was goal 
directed.  His memory was good.  There was no evidence of any 
thought disorder.  He had no suicidal or homicidal ideation.  
The primary assessment was major depressive disorder.  The 
examiner assigned a Global Assessment of Functioning Score 
(GAF) of 55.  

When the veteran was evaluated at a VA mental health clinic 
in July 2003, he was found to be oriented in three spheres.  
Affect was flat, but appropriate and not anxious.  He was 
logical and goal directed.  He spoke in a normal tone of 
voice.  Speech was relevant and coherent, without loose 
association.  Memory and cognitive functions were intact.  No 
thought disorder was detected.  He did not have suicidal or 
homicidal ideation.  Insight and judgment were good.  The 
examiner assigned a GAF score of 55.  

The veteran was afforded a VA psychiatric examination on 
September 10, 2003.  It was found that his affect was flat; 
mood was depressed.  Grooming was adequate.  Flow of speech 
was monotone and unmodulated.  Thought processes were 
generally logical and largely relevant.  Insight and judgment 
were fair.  There were indications of a defect of recent, 
intermediate and remote memory.  Attention and concentration 
were impaired.  Thought content was without psychotic 
features.  He did not have suicidal or homicidal ideation.  
There was pronounced psychomotor retardation; no agitation 
was detected.  The veteran had been employed delivering 
pizza, but had missed five months of work recently due to his 
medical problems.  He had applied for pension.  The veteran 
reported that his activities included using the computer and 
going out with friends who had Harley motorcycles.  The 
examiner assigned a GAF score of 52.  The diagnosis was 
depression, rule out affective syndrome.  The examiner 
indicated that neuropsychological testing would be scheduled 
to resolve uncertainty about an organic component to the 
veteran's disability picture.  

VA neuropsychological evaluation and testing was performed on 
September 17, 2003.  It was found that cognitive functioning 
in the domains of concentration and memory was generally 
within normal limits.  The examiner observed that cognitive 
efficiency could be adversely affected by emotional states 
such as anxiety and depression.  The clinician's assessment 
was that, overall, the veteran's pattern of performance and 
behavioral presentation appeared more consistent with a 
psychiatric rather than an organic etiology.  He assigned a 
GAF score of 50 to 55.  The diagnosis was major depressive 
disorder.  

The veteran presented at a VA mental health clinic in January 
2004.  He appeared calm, but mood was depressed.  He denied 
suicidal or homicidal ideation.  He was logical and goal 
directed.  Speech was coherent and relevant.  There were no 
loose associations.  No tangentiality was detected.  He did 
not display psychomotor retardation or agitation.  Memory was 
good.  Cognitive functions were intact.  No thought disorder 
was present.  The examiner assigned a GAF score of 53.  

According to a VA mental health clinic note of September 
2004, the veteran was oriented in all spheres.  Affect was 
appropriate; mood was flat.  He was logical and goal 
directed.  Memory was good; cognitive functions were intact.  
There was no thought disorder.  He did not have suicidal or 
homicidal ideations.  Insight and judgment were adequate.  
The examiner assigned a GAF score of 55.  

The veteran presented at a VA mental health clinic in January 
2005.  It was found that he was appropriately dressed.  
Affect was constricted, but appropriate to the situation and 
ideas expressed.  Mood was mildly depressed, but not 
suicidal.  Speech was coherent and goal directed with no 
loose associations or tangentiality.  No hallucinations were 
reported and no delusions were detected.  Cognitive functions 
were intact.  Memory was fair.  The veteran was oriented as 
to time, place and person.  The examiner assigned a GAF score 
of 55.  

A VA psychiatric examination was performed in March 2005.  
The veteran was adequately groomed.  Affect was flat.  Mood 
was anxious and depressed.  Speech was normal.  Thought 
processes were mostly logical and relevant.  Insight and 
judgment were fair.  Memory for recent, intermediate and 
remote events was impaired, as were attention and 
concentration.  Thought content was without psychotic 
features.  The veteran did not currently have suicidal or 
homicidal ideation.  He had some psychomotor retardation, but 
no agitation.  The veteran continued to be the custodial 
parent for his 12-year old daughter.  The examiner assigned a 
GAF score of 48.  

The record shows that depression appears to be one of the 
principal manifestations of the veteran's psychiatric 
disorder.  He also displays some anxiety.  As well, he 
experiences flattening of affect or emotional range.  At the 
same time, however, his affect is appropriate; no bizarre 
behavioral patterns have been observed.  Examinations have 
consistently shown that he has no suicidal ideation, although 
he reports that, physically, he feels bad.  He is receiving 
medical treatment for gastrointestinal complaints and for his 
back disorders, which sometimes require him to use crutches.  

Although impairment of memory and concentration was detected 
on the most recent VA psychiatric examination in March 2005, 
the Board finds it noteworthy that all prior psychiatric 
evaluations during the appeal period indicated that memory 
and concentration were at least "fair" to "good."  
Additionally, while the veteran has reported an increase in 
the severity of impermanent of his memory and concentration, 
at the same time, the veteran has logical, relevant and 
coherent speech production.  As well, his thought process is 
without psychotic content.  In this regard, he has no loose 
associations, hallucinations or delusions.  Also, the veteran 
exhibits adequate insight and judgment.

In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  

A GAF score of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Conversely, a GAF score of 51 to 60 is 
indicative of only moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  

Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The Board notes that the assignment of 
the GAF score expresses the extent of impairment due to the 
manifestations identified.  The examiner is in the best 
position to assess the degree of the veteran's impairment.  
This evidence may not be ignored.  The United States Court of 
Appeals for Veterans Claims (Court), in Carpenter v. Brown, 8 
Vet. App. 240 (1995), recognized the importance of the GAF 
score and the interpretations of the score.

During the time period relevant to the appeal, the veteran 
has been assigned several GAF scores, with those scores 
ranging from 48 to 55, but all but one of these scores has 
been between 50 and 55.  The most recent GAF score of 48 
indicates some deterioration in social and occupational 
functioning, primarily because of increased complaints of 
insomnia and decreased attention and concentration.  It is 
difficult to determine the actual severity of impairment to 
occupational functioning, since the veteran has not been 
employed since prior to his application for pension in 2003.  
However, the March 2005 VA examination report establishes 
that the veteran remains the custodial parent for his 
daughter, whom he has raised since his divorce in 1995.  

The evidence establishes that the veteran continues to 
function independently and takes care of himself and his 
daughter.  There is no evidence of deterioration of 
relationships between the veteran and his daughter or his 
mother, with whom he lives.  The veteran does not manifest 
suicidal ideation, obsessional rituals, or impairment of 
communication due to illogical, obscure, or irrelevant 
speech.  He remains able to function independently, 
appropriately and effectively, has not manifested impaired 
impulse control, spatial disorientation, neglect of personal 
appearance or hygiene.

Throughout the appeal period, the veteran's depressive 
disorder has not, overall, produced a complex of symptoms 
that has resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  As noted, the 
veteran continues to perform those activities in his life 
which are most similar to occupational responsibilities, that 
is, his activities of daily living and carrying out the 
responsibilities attendant on being the custodial parent of a 
minor child.  There is no evidence that the veteran's 
reliability and productivity are impaired to an extent that 
he is unable to continue to live independently and take care 
of his daughter.  The criteria for an evaluation higher than 
50 percent for depressive disorder have not been satisfied.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's depressive disorder.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question 
than did the RO.  Fenderson, supra.  In making this 
determination, the Board recognizes that, at the most recent 
VA examination, a slightly lower GAF score was assigned than 
on previous evaluations.  However, the veteran did not 
manifest any symptom which meets a criterion for a 70 percent 
evaluation other than near-continuous depression.  However, 
the evidence establishes that the veteran's depression has 
been present since the award of service connection, effective 
in June 2003.  Although the veteran meets one criterion for a 
70 percent evaluation, he does not meet any other listed 
criterion, nor does he display unlisted symptoms of a 
severity equivalent to the listed criteria during any portion 
of the this initial evaluation period.  

For the reasons discussed above, the claim for an increased 
evaluation for depressive disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b).  The claim for an 
initial evaluation in excess of 50 percent for depressive 
disorder is denied.


ORDER

An initial evaluation higher than 50 percent for depressive 
disorder is denied.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


